 


110 HR 6293 IH: Military Children’s School Investment Act
U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6293 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2008 
Mr. Hayes (for himself, Mr. McIntyre, and Mr. Edwards) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to establish a discretionary grant program for school construction for local educational agencies affected by base closures and realignments, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Military Children’s School Investment Act. 
2.School construction grants
(a)In generalSection 8007 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707) is amended by inserting after subsection (b) the following:

(c)School construction grants
(1)Authority and conditions for grantsFrom the amount appropriated for each fiscal year under section 8014(f), the Secretary is authorized to make grants to eligible local educational agencies to carry out eligible projects for the construction of public kindergarten, elementary, and secondary school facilities.
(2)EligibilityTo be eligible to receive a grant under paragraph (1), the local educational agency shall—
(A)have been eligible to receive a payment under section 8003 for the fiscal year prior to the year for which the application is made; and
(B)have had an overall increase in enrollment—
(i)during the period between the end of the school year preceding the fiscal year for which the application is made and the beginning of the school year immediately preceding that school year;
(ii)of not less than 250, or not less than 10 percent (whichever is lower), of students who are children described in—
(I)subparagraph (A), (B), or (D) of section 8003(a)(1); or
(II)subparagraph (F) or (G) of section 8003(a)(1), but only to the extent such children are civilian dependents of employees of the Department of Defense; and
(iii)that is the direct result of one or more of the following:
(I)Base realignment and closure or global rebasing, as determined by the Secretary of Defense.
(II)Force structure changes or force reductions.
(III)An action initiated by the Secretary of Defense.
(3)Criteria for grantsIn considering an application for a grant the Secretary shall consider—
(A)the extent to which the local educational agency involved needs the grant because it lacks the fiscal capacity to undertake the project for which the grant would be used without the grant; and
(B)the demonstrated need for the construction, reconstruction, or renovation based on the condition of the facility in the project.
(4)Eligible projectsTo be an eligible project for a grant under paragraph (1), the project must consist of—
(A)the construction of new elementary or secondary schools to meet the needs imposed by enrollment growth;
(B)the construction of additional academic learning space at existing schools;
(C)the repair or upgrading of classrooms or structures related to academic learning, including but not limited to roofs, walls, plumbing, ventilation equipment, and inadequate heating or lighting equipment; or
(D)the leasing of buildings or portions of buildings from a private entity for the purpose of providing school space, with the Secretary's approval. 
(5)Amount and conditions of grantsIn making grants under this subsection, the Secretary shall ensure that the amount of a grant does not exceed the total construction, modernization, or repair costs involved, as determined by the Secretary.
(6)Impermissible uses of fundsNo funds received under this subsection may be used for—
(A)payment of maintenance costs; or
(B)stadiums or other facilities primarily used for athletic contests or exhibitions or other events for which admission is charged to the general public.
(7)Supplement, not supplantA local educational agency receiving a grant under this subsection shall use such Federal funds only to supplement and not supplant the amount of funds that would, in the absence of such Federal funds, be available for construction, modernization, and repair of public kindergarten, elementary, and secondary school facilities.
(8)Reporting
(A)Reports by secretaryNot later than December 31 of each fiscal year, the Secretary, and the Secretary of Defense, shall each submit to the Committee on Education and Labor and the Committee on Armed Services of the House of Representatives and the Committee on Health, Education, Labor, and Pensions and the Committee on Armed Services of the Senate a report on grants made under this subsection, including the types of construction, modernization, and repair funded, and the number of students impacted.
(B)Reports by local educational agenciesNot later than September 30 of each fiscal year, each local educational agency receiving a grant under this subsection shall submit to the Secretary, and to the Secretary of Defense, a report on the agency’s use of such grant funds..
(b)Authorization of appropriationsSection 8014 of that Act (20 U.S.C. 7714) is amended—
(1)in subsection (e) by inserting after 8007 the following: other than section 8007(c); and
(2)by inserting after subsection (f) the following:

(g)School construction grantsFor the purposes of carrying out section 8007(c), there are authorized to be appropriated $500,000,000 for fiscal year 2009 and such sums as may be necessary for each of the seven succeeding fiscal years.. 
 
